DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7-9, 11 and 15 are objected to because of the following informalities:  
Regarding claim 1, the applicant states “a bottom portion having a perimeter; at least one sidewall portion extending upwardly from the bottom portion, the sidewall portion, the sidewall portion being oriented substantially along a first plane”. It appears the term “the sidewall portion,” should be removed.
Further regarding claim 1, the applicant states “the length being greater than a width ,”. There Is an unnecessary space between the word “width” and the comma. Furthermore, claim 1 has an annotated circle around the comma in question which should be removed.
Further regarding claim 1, the applicant states “the aperture being proximate to the rim portion provides an exit for the flow of rising ethylene gas”. It appears “provides” should be “providing”.
Regarding claims 7-9, the claims include annotated circles around the claim numbers which should be removed.
Regarding claim 11, the applicant states “at least a sidewall portion extending upwardly from the bottom portion, ,”. The appears to be an extra comma after “the bottom portion” which should eb removed.
Further regarding claim 11, the applicant states “the aperture being proximate to the rim portion provides an exit for the flow of rising ethylene gas”. It appears “provides” should be “providing”.
at least a sidewall portion extending upwardly from the bottom portion, ,”. The appears to be an extra comma after “the bottom portion” which should eb removed.
Further regarding claim 15, the applicant states “the aperture being proximate to the rim provides an exit for the flow of rising ethylene gas”. It appears “provides” should be “providing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the exterior" in line 19.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the exterior” should be “an exterior”.
Claim 1 recites the limitation "the upper surface" in line 20.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the upper surface” should be “an upper surface”.
Claim 1 recites the limitation "the top" in line 22.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the top” should be “a top”.

Claim 4 recites the limitation "the rim" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the rim” should be “the rim portion”.
Claim 9 recites the limitation "the first sidewall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the first sidewall” should be “a first sidewall”. Furthermore, if applicant intends to keep this claim, the claim should include a limitation to explain where the first and second sidewall are in relation to “at least one sidewall portion”. An example would be “The container of claim 1, wherein the at least one sidewall portion comprises a first sidewall and second sidewall and wherein the container includes at least one opening in a corner formed at the juncture of at least the first sidewall and the second side wall”.
Claim 10 recites the limitation "the sidewall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the sidewall” should be “the sidewall portion”.
Claim 11 recites the limitation "the sidewall portions" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the sidewall portions” should be “the sidewall portion”.
Claim 11 recites the limitation "the exterior" in line 19.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the exterior” should be “an exterior”.
Claim 11 recites the limitation "the upper surface" in line 20.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the upper surface” should be “an upper surface”.
Claim 11 recites the limitation "the top" in line 22.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the top” should be “a top”.

Claim 14 recites the limitation "the rim" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the rim” should be “the rim portion”.
Claim 15 recites the limitation "the exterior" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the exterior” should be “an exterior”.
Claim 15 recites the limitation "the top" in line 16.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the top” should be “a top”.
Claim 19 recites the limitation "the inner edge portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the inner edge portion” should be “an inner edge portion”.
Claim 19 recites the limitation "the rim portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the rim portion” should be “the rim”.
Claim 20 recites the limitation "the upper surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the upper surface” should be “an upper surface” or claim 20 can depend from claim 16 instead of claim 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,611,548. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, USP ‘548 (claim 1) teaches all of the claim limitations of claim 1.

Regarding claim 3, USP ‘548 (claim 3) teaches all of the claim limitations of claim 3.
Regarding claim 4, USP ‘548 (claim 4) teaches all of the claim limitations of claim 4.
Regarding claim 5, USP ‘548 (claim 5) teaches all of the claim limitations of claim 5.
Regarding claim 6, USP ‘548 (claim 6) teaches all of the claim limitations of claim 6.
Regarding claim 7, USP ‘548 (claim 7) teaches all of the claim limitations of claim 7.
Regarding claim 8, USP ‘548 (claim 8) teaches all of the claim limitations of claim 8.
Regarding claim 9, USP ‘548 (claim 9) teaches all of the claim limitations of claim 9.
Regarding claim 10, USP ‘548 (claim 10) teaches all of the claim limitations of claim 10.
Regarding claim 11, USP ‘548 (claim 11) teaches all of the claim limitations of claim 11.
Regarding claim 12, USP ‘548 (claim 12) teaches all of the claim limitations of claim 12.
Regarding claim 13, USP ‘548 (claim 13) teaches all of the claim limitations of claim 13.
Regarding claim 14, USP ‘548 (claim 14) teaches all of the claim limitations of claim 14.
Regarding claim 15, USP ‘548 (claim 15) teaches all of the claim limitations of claim 15.
Regarding claim 16, USP ‘548 (claim 16) teaches all of the claim limitations of claim 16.
Regarding claim 17, USP ‘548 (claim 17) teaches all of the claim limitations of claim 17.
Regarding claim 18, USP ‘548 (claim 18) teaches all of the claim limitations of claim 18.
Regarding claim 19, USP ‘548 (claim 19) teaches all of the claim limitations of claim 19.
Regarding claim 20, USP ‘548 (claim 20) teaches all of the claim limitations of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundy et al. (US D696,111) discloses a container having a bottom portion, cover, rim portion and indentations.
Short et al. (US D696,111) discloses a container having a bottom portion, cover, rim portion, indentations and slits which would be capable of allowing air to exit the container.
Overgaag (US 20120006842) discloses a container having a bottom portion, cover, rim portion and indentations.
Van de Velde (US D562,128) discloses a container having a bottom portion, cover, rim portion, indentations and openings which would be capable of allowing air to exit the container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JAVIER A PAGAN/Examiner, Art Unit 3735